Citation Nr: 1531536	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for irritable bowel syndrome, post subtotal colectomy.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for hypokalemia.

5.  Entitlement to service connection for a fistula.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1980 to September 1981, and from November 1985 to July 1989.  The Veteran also served in the National Guard from May 2002 to February 2005.  

This appeal comes to the Board of Veterans' Appeals (Board) from July 2006, February 2008, August 2009, and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and St. Petersburg, Florida.  The Veteran has moved during the pendency of the appeal and the current agency of original jurisdiction (AOJ) is the VA RO in St. Paul, Minnesota.  A claim for service connection for migraine headaches was received in November 2005.  The July 2006 rating decision, in pertinent part, denied service connection for migraine headaches.  A claim for an increased rating for irritable bowel syndrome was received in September 2007.  The February 2008 rating decision, in pertinent part, granted a 30 percent increased disability rating for irritable bowel syndrome.   

A claim for service connection a fistula, hypokalemia, chest pains, anemia, and bilateral ankle pain was received in September 2008.  A claim for service connection for a back disorder was received in March 2009.  The August 2009 rating decision, in pertinent part, denied service connection for chest pain, left ankle pain, low back pain, anemia, hypokalemia, and a fistula, and continued to deny service connection for migraine headaches.  A claim for service connection for GERD was received in September 2009.  The February 2010 rating decision denied service connection for GERD. 

Entitlement to service connection for migraine headaches was previously denied by the RO in July 2006, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this issue within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  38 C.F.R. § 3.156(c) (2014) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).

In this case, at the time of the July 2006 rating decision, service treatment records from the Veteran's first period of active service (September 1980 to September 1981) were not of record.  During the pendency of the current appeal, these service treatment records have been associated with the claims file and specifically detail in-service headaches (which the Veteran contends were the beginning of her migraines).  Because service treatment records relevant to the issue of service connection for migraine headaches have been received since the July 2006 rating decision, the Board finds that the July 2006 rating decision did not become final and the appeal period for service connection for migraine headaches runs from November 2005 (the date the claim was received by VA).  New and material evidence is not required before the service connection claim can be readjudicated.  38 C.F.R. § 3.156(c).

In March 2015, the Veteran testified at a Board videoconference hearing at the local RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The issues of service connection for a left ankle disorder, low back disorder, migraine headaches, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2015 written statement, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for an increased disability rating for irritable bowel syndrome, post subtotal colectomy.

2.  At the March 2015 Board hearing, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for service connection for chest pain, a fistula, hypokalemia, and anemia. 



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim for an increased disability rating in excess of 30 percent for irritable bowel syndrome, post subtotal colectomy are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for chest pain are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for anemia are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for hypokalemia are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a fistula are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn appeals for an increased disability rating for irritable bowel syndrome and service connection for chest pain, anemia, hypokalemia, and a fistula are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).    

Further, the Board is remanding the issues of service connection for a left ankle disorder, low back disorder, migraine headaches, and GERD; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Withdrawal of Appeal for an Increased Rating for Irritable Bowel Syndrome 
and
Service Connection for Chest Pain, Anemia, Hypokalemia, and a Fistula

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on the record of the March 2015 Board hearing, the Veteran withdrew the appeal for service connection for chest pain, anemia, hypokalemia, and a fistula; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  On March 23, 2015, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that she was withdrawing her appeal for an increased disability rating in excess of 30 percent for irritable bowel syndrome; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the claims, and they will be dismissed without prejudice to refiling.


ORDER

The appeal for an increased disability rating in excess of 30 percent for irritable bowel syndrome, post subtotal colectomy, has been withdrawn, and is dismissed.

The appeal for service connection for chest pain has been withdrawn, and is dismissed.

The appeal for service connection for anemia has been withdrawn, and is dismissed.

The appeal for service connection for hypokalemia has been withdrawn, and is dismissed.

The appeal for service connection for a fistula has been withdrawn, and is dismissed.


REMAND

Service Connection for Left Ankle and Low Back Disorders

Service treatment records from the Veteran's period of National Guard service from May 2002 to February 2005 have not been associated with the claims file.  In a May 2011 authorization and consent to release information (VA Form 21-4142), the Veteran reported that she served with the Minnesota Army National Guard and specifically stated that she served under her married name which begins with the letter "G" (initial used to protect the Veteran's privacy).  In a request made to the Minnesota Office of the State Surgeon, the RO only referred to the Veteran by her maiden name, which begins with the letter "P" (initial used to protect the Veteran's privacy), and subsequently received a negative response.  It is not clear whether the search for the Veteran's service treatment records from the period of National Guard service ever included a search under her married name.  The AOJ should attempt to obtain any outstanding National Guard service treatment records. 

The Veteran was provided with VA examinations in August 2009 and April 2014 to assist in determining the nature and etiology of the claimed low back disorder.  The August 2009 VA examiner diagnosed the Veteran with lumbar degenerative disc disease and coccydynia.  The VA examiner opined that it is less likely than not that the Veteran's low back disabilities are the same as or related to the March 1988 in-service treatment for mechanical low back pain because most acute episodes of low back pain heal without a long-term sequelae and there were no records during service indicating continued treatment or follow up for low back pain.  The VA examiner indicated that there was no evidence that the low back problems persisted during service after the initial injury.  

The April 2014 VA examination report notes diagnoses of lumbosacral strain, chronic low back pain, degenerative arthritis of the spine, and degenerative disc disease; however, the VA examination report further indicates that the Veteran does not have arthritis of the thoracolumbar spine.  The VA examiner opined that the Veteran's current low back disabilities are unlikely related to the in-service notation of back pain in 1988 or duties during National Guard service because there was no precipitating injury, no record of ongoing low back treatment, and degenerative disc disease can be accounted for by age alone.

The Board finds that the August 2009 and April 2014 VA examination reports are inadequate because they do not address private treatment records dated from July 2003 to February 2005 (during the Veteran's National Guard service), which note ongoing treatment for low back pain and a cervical/lumbar muscle strain injury.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Further, the April 2014 VA examination contains conflicting diagnoses of whether the Veteran has current diagnosed lumbar spine arthritis.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the claimed low back disorders.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).     

Service Connection for Migraine Headaches

At the March 2015 Board hearing, the representative contended that the Veteran's headaches were caused or aggravated by the service-connected cervical spine and acquired psychiatric disorders.  See Board hearing transcript pp. 3.  A May 2005 private treatment record notes that the Veteran has chronic daily tension-type headaches with the cervical fusion, depression, and fibromyalgia being main triggers.  The May 2005 private treatment record does not include a rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  

Additionally, an August 2013 VA treatment record notes that it was unclear if the Veteran had migraine headaches or muscular spasms that induced headaches.  A December 2013 VA treatment record assesses that the Veteran's headaches may be related to a (non-service-connected) temporomandibular joint disorder.  Based on the above, the Board finds that remand is required to obtain a medical opinion regarding whether the Veteran's currently diagnosed migraine headaches were caused or aggravated by the service-connected posttraumatic stress disorder (PTSD) and major depressive disorder or cervical spine stenosis.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 83-86.       

Service Connection for GERD

At the March 2015 Board hearing, the representative contended that that Veteran's GERD was caused or aggravated by blood pressure, pain, and psychiatric medications.  The representative contended that it is well documented that blood pressure medications can cause GERD, acid reflux is found among people who take Hydrochlorothiazide (which the Veteran is prescribed), and Wellbutrin (which the Veteran is prescribed) causes GERD, especially for women 40 to 49 years of age.  The representative contended that there are numerous medications that the Veteran takes that cause GERD.

The Veteran was provided with VA examinations in June 2011 and June 2012 to assist in determining the nature and etiology of the claimed GERD.  The VA examiners opined that the GERD was not caused or aggravated by the service-connected irritable bowel syndrome.  The VA examiners did not discuss the impact, if any, of the Veteran's psychiatric, pain, and blood pressure medications on GERD.  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the GERD.  Id.        

Accordingly, the issues of service connection for a left ankle disorder, low back disorder, migraine headaches, and GERD are REMANDED for the following action:

1.  The AOJ should obtain and associate with the record the Veteran's Minnesota National Guard medical treatment records or alternative records from 2002 to 2005.  Be sure to search under the Veteran's maiden (which begins with a "P") and married (which begins with a "G") names.

2.  Then, schedule a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed low back disorder, migraine headaches, and GERD.  The claims file should be provided to the examiner.  Based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, and clinical findings), the VA examiner should offer the following opinions with supporting rationale with respect to each diagnosed disability:     

Does the Veteran have current diagnosed lumbar spine arthritis? 

Is it at least as likely as not (50 percent or greater probability) that each low back disability was incurred in or caused by active service?  In rendering this opinion, the VA examiner should note that the Veteran received private treatment from 2003 to 2005 (during National Guard service) for low back pain, including for a cervical/lumbar muscle strain injury.

Is it at least as likely as not (50 percent or greater probability) that the current migraine headaches were caused by the service-connected acquired psychiatric disorders or cervical spine disability?

Is it at least as likely as not (50 percent or greater probability) that the current migraine headaches were aggravated (permanently worsened in severity beyond a natural progression) by the service-connected acquired psychiatric disorders or cervical spine disability?

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed GERD was caused by the service-connected acquired psychiatric disorders, cervical spine disability, or hypertension, to include use of psychiatric, pain, or blood pressure medications?

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed GERD was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected acquired psychiatric disorders, cervical spine disability, or hypertension, to include use of psychiatric, pain, or blood pressure medications?

3.  Then, readjudicate the appeal.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


